
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


EMPLOYEE AND DIRECTOR MATTERS AGREEMENT

by and between

ALLETE, Inc.

and

ADESA, Inc.

June 15, 2004


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   1 ARTICLE II GENERAL PRINCIPLES   4   2.1 Assumption of
ADESA Liabilities   4   2.2 ADESA Under No Obligation to Maintain Plans   4  
2.3 ADESA's Participation in ALLETE Plans   4   2.4 Terms of Participation by
ADESA Transferred Employees in ADESA Plans   4 ARTICLE III RETIREMENT PLANS   4
  3.1 ALLETE Qualified Retirement Plans   4   3.2 ALLETE Supplemental Executive
Retirement Plan   4   3.3 Minnesota Power Investment Plan I and II   5   3.4
Term Life Insurance Policies   5 ARTICLE IV WORKERS' COMPENSATION PLANS   5  
4.1 Assumption of ALLETE and ADESA Workers' Compensation Plan Liabilities by
ADESA   5 ARTICLE V EQUITY AND OTHER COMPENSATION   5   5.1 ALLETE Options   5  
5.2 Employee Stock Purchase Plan   6   5.3 Other ALLETE Equity Awards   6   5.4
Director Compensation Deferral Plan   7   5.5 Administrative Services   7
ARTICLE VI ADMINISTRATIVE PROVISIONS   7   6.1 Administrative Expenses Not
Chargeable to a Trust   7   6.2 Sharing of Participant Information   8   6.3
Beneficiary Designation   8   6.4 Requests for IRS and DOL Opinions   8   6.5
Fiduciary Matters   8   6.6 Tax Cooperation   8 ARTICLE VII EMPLOYMENT—RELATED
MATTERS   8   7.1 Personnel Records   8   7.2 Confidentiality and Proprietary
Information   8   7.3 Non-Termination of Employment; No Third-Party
Beneficiaries   8   7.4 Employment Litigation   9 ARTICLE VIII GENERAL
PROVISIONS   9   8.1 Effect if IPO and/or Spin-off Does Not Occur   9   8.2
Relationship of Parties   9   8.3 Affiliates   9   8.4 Incorporation of Master
Separation Agreement Provisions   9   8.5 Governing Law   9   8.6 Assignment   9
  8.7 Severability   10   8.8 Interpretation   10   8.9 Amendment   10   8.10
Termination   10   8.11 Conflict   10   8.12 Counterparts   10

i

--------------------------------------------------------------------------------



EMPLOYEE AND DIRECTOR MATTERS AGREEMENT

        This EMPLOYEE AND DIRECTOR MATTERS AGREEMENT is entered into on June 15,
2004, between ALLETE, Inc., a Minnesota corporation ("ALLETE") and ADESA, Inc.,
a Delaware corporation ("ADESA"). Capitalized terms used herein (other than the
formal names of ALLETE Plans (as defined below) or ADESA Plans (as defined
below)) and not otherwise defined, shall have the respective meanings assigned
to them in Article I hereof.

RECITALS

        WHEREAS, ALLETE owns all of the currently issued and outstanding common
stock of ADESA;

        WHEREAS, ADESA intends to consummate an underwritten initial public
offering of up to 19.9% of the total outstanding shares of ADESA common stock
(the "IPO");

        WHEREAS, the Board of Directors of ALLETE has announced that following
the IPO, it intends to distribute any remaining equity interest in ADESA held by
ALLETE to the stockholders of ALLETE in the form of a stock dividend (the
"Spin-off"); and

        WHEREAS, as part of the foregoing, the parties desire to enter into this
Agreement to allocate between them assets, liabilities and responsibilities with
respect to certain compensation, benefits plans, programs and arrangements and
certain employee and director matters;

        NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

        Wherever used in this Agreement, the following terms shall have the
meanings indicated below, unless a different meaning is plainly required by the
context. The singular shall include the plural, unless the context indicates
otherwise. Headings of sections are used for convenience of reference only, and
in case of conflict, the text of this Agreement, rather than such headings,
shall control:

        1.1   "ADESA" shall mean ADESA, Inc., a Delaware corporation and
includes each Subsidiary and Affiliate of ADESA immediately after the Spin-off
Date, or that is contemplated to be a Subsidiary or Affiliate of ADESA and each
Person that becomes a Subsidiary or Affiliate of ADESA after the Spin-off Date.

        1.2   "ADESA Claims" is defined in Section 4.1.

        1.3   "ADESA Employee" means any individual who is: (a) either actively
employed by, or on leave of absence from ADESA; (b) an ADESA Transferred
Employee; (c) an ADESA Terminated Employee; or (d) an employee or group of
employees designated as ADESA Employees by ALLETE and ADESA, by mutual
agreement.

        1.4   "ADESA Terminated Employee" means any individual who is a former
employee of ADESA.

        1.5   "ADESA Transferred Employee" means any individual who will cease
employment at ALLETE and commence employment at ADESA in connection with the IPO
or the Spin-off.

        1.6   "Affiliate" means, with respect to any specified Person, means any
entity that Controls, is Controlled by, or is under common Control with such
Person. For this purpose, "Control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through ownership of voting securities or other
interests, by control, or otherwise.

        1.7   "Agreement" means this Employee and Director Matters Agreement,
including all the Schedules hereto, and all amendments made hereto from time to
time.

        1.8   "ADESA Board" means the board of directors of ADESA.

--------------------------------------------------------------------------------




        1.9   "ADESA Director" means a member of the ADESA Board.

        1.10 "ADESA Option Ratio" means the fair market value of ALLETE common
stock pre-Spin-off divided by the fair market value of ADESA common stock
post-Spin-off.

        1.11 "ALLETE" means ALLETE, Inc., a Minnesota corporation.

        1.12 "ALLETE Board" means the board of directors of ALLETE.

        1.13 "ALLETE Deferred Stock Units" shall mean any deferred stock units
issued by ALLETE pursuant to the ALLETE and Affiliated Companies Supplemental
Executive Retirement Plan.

        1.14 "ALLETE Director" means a member of the ALLETE Board.

        1.15 "ALLETE Employee" means an individual who is: (a) either actively
employed by, or on leave of absence from ALLETE; (b) an ALLETE Terminated
Employee; or (c) an employee or group of employees designated as ALLETE
Employees by ALLETE and ADESA, by mutual agreement.

        1.16 "ALLETE Group" means ALLETE and each Subsidiary and Affiliate of
ALLETE (or any predecessor organization thereof).

        1.17 "ALLETE Option Ratio" means the fair market value of ALLETE common
stock pre-Spin-off divided by the fair market value of ALLETE common stock
post-Spin-off.

        1.18 "ALLETE Performance Share" means a performance share granted
pursuant to the ALLETE, Inc. Director Long-Term Stock Incentive Plan or the
ALLETE, Inc. Executive Long-Term Incentive Compensation Plan.

        1.19 "ALLETE Terminated Employee" means any individual who is a former
employee of ALLETE and who does not become an ADESA Transferred Employee.

        1.20 "Ancillary Agreements" means all of the underlying agreements,
documents and instruments referred to, contemplated by, or made a part of the
Master Separation Agreement.

        1.21 "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        1.22 "Director Compensation Deferral Plan" when preceded by "ALLETE"
means the ALLETE Director Compensation Deferral Plan, and when preceded by
"ADESA" means the ADESA Director Compensation Deferral Plan.

        1.23 "Director Stock Plan" when preceded by "ALLETE" means the ALLETE
Director Stock Compensation Plan, and when preceded by "ADESA" means the ADESA
Director Compensation Plan.

        1.24 "DOL" means the United States Department of Labor.

        1.25 "Employee Stock Purchase Plan" when preceded by "ALLETE" means the
ALLETE and Affiliated Companies Employee Stock Purchase Plan and when preceded
by "ADESA" means the ADESA, Inc. Employee Stock Purchase Plan.

        1.26 "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        1.27 "Executive Long-Term Stock Incentive Compensation Plan," means the
ALLETE Executive Long-Term Stock Incentive Compensation Plan.

        1.28 "IPO" is defined in the Recitals hereto.

        1.29 "IPO Date" means the closing of the IPO, which is currently
scheduled to occur during the second quarter of 2004.

        1.30 "IPO Registration Statement" is defined in the Recitals hereto.

2

--------------------------------------------------------------------------------




        1.31 "IRS" means the United States Internal Revenue Service.

        1.32 "Liabilities" means all debts, liabilities, guarantees, assurances,
commitments, and obligations, whether fixed, contingent or absolute, asserted or
unasserted, matured or unmatured, liquidated or unliquidated, accrued or not
accrued, known or unknown, due or to become due, whenever or however arising
(including, without limitation, whether arising out of any Contract or tort
based on negligence or strict liability) and whether or not the same would be
required by generally accepted accounting principles to be reflected in
financial statements or disclosed in the notes thereto. For this purpose,
"Contract" means any contract, agreement, lease, license, sales order, purchase
order, instrument or other commitment that is binding on any Person or any part
of its property under applicable law.

        1.33 "Master Separation Agreement" means the Master Separation
Agreement, dated as of June 4, 2004, of which this Agreement is Exhibit E
thereto.

        1.34 "Option," when immediately preceded by "ALLETE," means an option to
purchase ALLETE common stock pursuant to a Stock Plan. When immediately preceded
by "ADESA," "Option" means an option to purchase ADESA common stock pursuant to
a Stock Plan.

        1.35 "Participating Company" means: (a) ADESA; (b) any Person (other
than an individual) that ALLETE has approved for participation in, has accepted
participation in, and which is participating in, a Plan sponsored by ALLETE; and
(c) any Person (other than an individual) which, by the terms of such Plan,
participates in such Plan or any employees of which, by the terms of such Plan,
participate in or are covered by such Plan.

        1.36 "Pension Plan," means any qualified pension plan maintained by
ALLETE.

        1.37 "Person" means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, and a governmental entity or any
department, agency or political subdivision thereof.

        1.38 "Plan" means any plan, policy, program, payroll practice,
arrangement, contract, trust, insurance policy, or any agreement or funding
vehicle providing compensation or benefits to employees, former employees,
directors or consultants of ALLETE or ADESA.

        1.39 "Revenue" means net revenue as determined in accordance with
generally accepted accounting principles.

        1.40 "SEC" means the United States Securities and Exchange Commission.

        1.41 "Spin-off" is defined in the Recitals hereto.

        1.42 "Spin-off Date" means the effective date of the Spin-off.

        1.43 "Stock Plan," when immediately preceded by "ALLETE," means the
ALLETE, Inc. Executive Long-Term Incentive Compensation Plan and ALLETE Director
Long-Term Stock Incentive Plan and ALLETE Director Stock Compensation Plan or
any other plan, program, agreement or arrangement, other than the ALLETE and
Affiliated Companies Employee Stock Purchase Plan, pursuant to which employees
hold Options or other ALLETE equity incentives. When immediately preceded by
"ADESA," "Stock Plan" means the ADESA, Inc. 2004 Equity and Incentive Plan and
ADESA, Inc. Director Compensation Plan.

        1.44 "Subsidiary" of any person means a corporation or other
organization within the meaning of Section 424(f) of the Code.

        1.45 "Transfer Date" means, with respect to any Plan, the date on which
ADESA Transferred Employees cease to participate in the applicable ALLETE Plan
and become covered by the corresponding ADESA Plan.

3

--------------------------------------------------------------------------------



ARTICLE II

GENERAL PRINCIPLES

        2.1    Assumption of ADESA Liabilities.    Except (i) as specified
otherwise in this Agreement, (ii) as set forth on Schedule 2.1 or (iii) as
mutually agreed upon by ADESA and ALLETE from time to time, effective as of the
IPO Date, ADESA hereby assumes and agrees to pay, perform, fulfill and
discharge, in accordance with their respective terms, all Liabilities of, or
relating to, ADESA Employees relating to, arising out of, or resulting from
future, present or former employment with ADESA (including Liabilities relating
to, arising out of, or resulting from ALLETE Plans and ADESA Plans).

        2.2    ADESA Under No Obligation to Maintain Plans.    Except as
specified otherwise in this Agreement, nothing in this Agreement shall preclude
ADESA at any time from amending, merging, modifying, terminating, eliminating,
reducing, or otherwise altering in any respect any ADESA Plan, any benefit under
any ADESA Plan or any trust, insurance policy or funding vehicle related to any
ADESA Plans, or any employment or other service arrangement with ADESA Employees
or ADESA Transferred Employees or vendors (to the extent permitted by law).

        2.3    ADESA's Participation in ALLETE Plans.    

        (a)    Equity Plans.    Except as specified otherwise in this Agreement,
as of the Spin-off Date, all ADESA Employees shall cease to participate in the
ALLETE, Inc. Executive Long-Term Incentive Compensation Plan and the ALLETE and
Affiliated Companies, Inc. Employee Stock Purchase Plan.

        (b)    Director Plans.    Each ALLETE Director shall cease to be a
participant in the ALLETE Director Long-Term Stock Incentive Plan, the ALLETE
Director Compensation Deferral Plan and the ALLETE Director Stock Compensation
Plan as of the date on which such ALLETE Director ceases to serve on the ALLETE
Board. Such date shall be referred to herein as the "Director's Transfer Date."

        2.4    Terms of Participation by ADESA Transferred Employees in ADESA
Plans.    Except as specified otherwise in this Agreement, with respect to ADESA
Transferred Employees, each ADESA Plan shall provide that all service, all
compensation and all other benefit-affecting determinations that, as of the
Transfer Date, were recognized under the corresponding ALLETE Plan shall, as of
the Transfer Date, receive full recognition and credit and be taken into account
under such ADESA Plan to the same extent as if such items occurred under such
ADESA Plan, except to the extent that duplication of benefits would result. The
service crediting provisions shall be subject to any applicable "service
bridging," "break in service," "employment date," or "eligibility date" rules
under the ADESA Plans and the ALLETE Plans.

ARTICLE III

RETIREMENT PLANS

        3.1    ALLETE Qualified Retirement Plans.    Except as otherwise agreed
by ALLETE and ADESA, as of the IPO Date (or such other date as ALLETE and ADESA
may mutually agree), all ADESA Transferred Employees shall cease to participate
in any Pension Plans and shall be treated as terminated employees under the
applicable terms of each Pension Plan.

        3.2    ALLETE Supplemental Executive Retirement Plan.    

        (a)   The ALLETE Supplemental Executive Retirement Plan ("SERP") shall
be amended to provide that a cessation of service with ALLETE and immediate
commencement of service with ADESA shall not result in a payment of benefits
under the ALLETE SERP, provided that such payment of benefits shall commence
upon such ADESA Transferred Employee's termination of employment with ADESA. For
those ADESA Transferred Employees set forth on Schedule 3.2(a),

4

--------------------------------------------------------------------------------



employment with ADESA shall count under the ALLETE SERP as employment at ALLETE
for purposes of vesting.

        (b)   ADESA shall make annual payments to the ADESA SERP as set forth on
Schedule 3.2(b).

        3.3    Minnesota Power Investment Plan I and II.    The Minnesota Power
Executive Investment Plans I and II shall be amended to provide that a cessation
of service with ALLETE and immediate commencement of service with ADESA shall
not result in a payment of benefits under the Minnesota Power Executive
Investment Plans I and II and that such payment of benefits shall commence upon
such ADESA Transferred Employee's termination of employment with ADESA.

        3.4    Term Life Insurance Policies.    ADESA shall purchase term life
insurance policies on behalf of the ADESA Transferred Employees set forth on
Schedule 3.4 in such amounts as set forth on such Schedule. Such policies shall
remain in effect for such period of time as such ADESA Transferred Employees
remain actively employed by ADESA or an Affiliate of ADESA.

ARTICLE IV

WORKERS' COMPENSATION PLANS

        4.1    Assumption of ALLETE and ADESA Workers' Compensation Plan
Liabilities by ADESA.    Effective as of the IPO Date, ADESA shall assume and be
solely responsible for all Liabilities relating to, arising out of, or resulting
from claims filed by ADESA Employees ("ADESA Claims") whether incurred before or
after the IPO Date.

ARTICLE V

EQUITY AND OTHER COMPENSATION

        5.1    ALLETE Options.    At the time of the Spin-off Date each Option
to purchase ALLETE common stock held by employees and directors of ADESA and
ALLETE will be adjusted as follows.

        (a)   Each Option that is held by an ADESA Employee or ADESA Director
will be converted into an Option to acquire shares of ADESA common stock. The
number of shares of ADESA common stock subject to the converted option shall be
equal to the number of shares of ALLETE stock subject to the original option
multiplied by the ADESA Option Ratio and the per share exercise price of the
converted option shall be equal to the per share exercise price of the original
Option divided by the ADESA Option Ratio. The terms and conditions of the
original Option, including but not limited to vesting and expiration shall apply
to the adjusted Option provided that service with ADESA shall be treated as
service with ALLETE, provided, however, that with respect to any outstanding
Options held by the individuals set forth on Schedule 5.1(a), any reference to
retirement shall mean such individual terminating employment with ADESA after
attaining age fifty (50). Any shares of ADESA common stock issued pursuant to
this Section 5.1 shall be issued from the pool of shares of ADESA common stock
available for issuance under the ADESA, Inc. 2004 Equity and Incentive Plan.

        (b)   Each Option to acquire shares of ALLETE common stock that is held
by an ALLETE Employee or an ALLETE Director who will remain an ALLETE Employee
or ALLETE Director, as applicable following the Spin-off, shall be adjusted into
a new Option to acquire shares of ALLETE common stock. The number of shares of
ALLETE common stock subject to the converted Option shall be equal to the number
of shares of ALLETE common stock subject to the original Option multiplied by
the ALLETE Option Ratio and the per share exercise price of the converted Option
shall be equal to the per share exercise price of the original Option divided by

5

--------------------------------------------------------------------------------






the ALLETE Option Ratio. All other terms and conditions of the original Option
shall apply to the adjusted Option.

        (c)   Any ALLETE Director who will continue to serve as an ALLETE
Director and will simultaneously serve as an ADESA Director shall retain each
ALLETE Option held immediately prior to the Spin-Off Date and shall receive one
Option to purchase ADESA common stock for each ALLETE Option held. At the time
of the Spin-Off Date the exercise price of each Option to purchase ALLETE common
stock shall be equal to the per share exercise price of the original Option
divided by the ALLETE Option Ratio and the exercise price of each Option to
purchase ADESA common stock shall be equal to the per share exercise price of
the Option divided by the ADESA Option Ratio. The ALLETE and ADESA Options shall
be separately exercisable. All other terms and conditions of the original
Options shall apply to the ALLETE and ADESA Options.

        (d)    Certain Non-U.S. Optionees.    Except as may otherwise be agreed
upon by ALLETE and ADESA, this Section 5.1 shall also govern the treatment of
ALLETE Options held by Non-U.S. ADESA Employees and non-U.S. Directors.

        5.2    Employee Stock Purchase Plan.    Through the Spin-off Date, ADESA
Transferred Employees shall remain eligible to participate in the ALLETE and
Affiliated Companies Employee Stock Purchase Plan. As of the Spin-off Date,
ADESA Transferred Employees shall be treated as terminated ALLETE employees
under the terms of the ALLETE and Affiliated Companies Employee Stock Purchase
Plan and shall be eligible to participate in the ADESA Employee Stock Purchase
Plan upon its effective date. ADESA shall be under no obligation to establish
any stock purchase plan for the ADESA Employees.

        5.3    Other ALLETE Equity Awards.    At the time of the Spin-off,
outstanding ALLETE equity awards will be treated as follows:

        (a)    ALLETE Performance Shares.    ALLETE Performance Shares held by
ADESA Transferring Employees and ADESA Transferring Directors shall be converted
into ADESA Performance Shares and outstanding ALLETE Performance Shares held by
continuing employees and directors of ALLETE will be adjusted into new ALLETE
Performance Shares, in each case as follows:

          (i)  ALLETE Performance Shares held by an ADESA Employee or ADESA
Director (except any ADESA Director who is also an ALLETE Director) will be
converted at the time of the Spin-off into ADESA Performance Shares. The number
of ADESA Performance Shares shall be equal to the number of original ALLETE
Performance Share multiplied by the ADESA Option Ratio. The terms and conditions
of the original ALLETE Performance Shares, including but not limited to vesting
and expiration shall apply to the new ADESA Performance Shares provided that
service with ADESA shall be treated as service with ALLETE.

         (ii)  ALLETE Performance Shares held by an ALLETE Employee or ALLETE
Director (except any ADESA Director who is also an ALLETE Director) will be
converted at the time of the Spin-off to adjusted ALLETE Performance Shares. The
number of adjusted ALLETE Performance Shares shall equal the number of original
ALLETE Performance Share multiplied by the ALLETE Option Ratio. The terms and
conditions of each original ALLETE Performance Share, including but not limited
to vesting and expiration shall continue to apply to the adjusted ALLETE
Performance Share.

        (iii)  ALLETE Performance Shares held by an ALLETE Director who is also
an ADESA Director at the time of the Spin-Off will retain all ALLETE Performance
Shares held immediately prior to the Spin-Off Date and will receive one ADESA
Performance Share for

6

--------------------------------------------------------------------------------






each ALLETE Performance Share held immediately prior to the Spin-Off Date. The
terms and conditions of the ALLETE Performance shares shall continue to apply to
the ALLETE Performance Shares and shall also apply to the ADESA Performance
Shares.

        (b)    Deferred Stock Units.    Except as set forth on Schedule 5.3,
ALLETE Deferred Stock Units held by ADESA Transferring Employees shall be
converted into ADESA Deferred Stock Units and outstanding ALLETE Deferred Stock
Units held by continuing employees and directors of ALLETE will be adjusted into
new ALLETE Deferred Stock Units, in each case as follows:

          (i)  ALLETE Deferred Stock Units held by an ADESA Employee will be
converted at the time of the Spin-off into ADESA Deferred Stock Units. The
number of new ADESA Deferred Stock Unit shall be equal to the number of ALLETE
Deferred Stock Units multiplied by the ADESA Option Ratio. The terms and
conditions of the original ALLETE Deferred Stock Units shall apply to the new
ADESA Deferred Stock Units provided that service with ADESA shall be treated as
service with ALLETE. ADESA Employees identified on Schedule 5.3(b)(i) shall
terminate their participation in the ALLETE SERP effective as of the Spin-Off
Date. The Deferred Stock Units under the ALLETE SERP in respect of each ADESA
Employee shall be transferred to the ADESA SERP as of the Spin-Off Date and
ADESA shall assume such Liability.

         (ii)  ALLETE Deferred Stock Units held by an ALLETE Employee or ALLETE
Director will be converted at the time of the Spin-off into adjusted ALLETE
Deferred Stock Units. The number of adjusted ALLETE Deferred Stock Units shall
equal the number of original ALLETE Deferred Stock Units multiplied by the
ALLETE Option Ratio. The terms and conditions of the original ALLETE Deferred
Stock Units shall continue to apply to the adjusted ALLETE Deferred Stock Units.

        (c)    Enventis Retention Stock Awards.    At the Spin-Off Date, any
outstanding equity awards issued pursuant to the Stock Purchase Agreement by and
between ALLETE, Inc., and Enventis Telecom, Inc. dated as of July 31, 2001 shall
be treated in accordance with Section 5.3(a)(ii).

        5.4    Director Compensation Deferral Plan.    ADESA Directors shall
cease their participation in the ALLETE Director Compensation Deferral Plan as
of each such Director's Transfer Date. The account balance under the ALLETE
Director Compensation Deferral Plan in respect of each ADESA Transferred
Director shall be transferred to the ADESA Director Compensation Deferral Plan
as of such Director's Transfer Date and ADESA shall assume such Liability.

        5.5    Administrative Services.    To the extent not provided otherwise
in this Article, ALLETE shall provide certain administrative services to ADESA
during the period between the IPO date and the Spin-off Date in conjunction with
both the ALLETE and ADESA Plans relating to equity and other compensation in
such manner as ALLETE and ADESA may mutually agree. ADESA shall reimburse ALLETE
for any and all direct and indirect costs as agreed to by the parties in the
Master Separation Agreement and/or the Master Transitional Services Agreement.

ARTICLE VI

ADMINISTRATIVE PROVISIONS

        6.1    Administrative Expenses Not Chargeable to a Trust.    Effective
as of the IPO Date, to the extent not charged pursuant to the Master Separation
Agreement or another Ancillary Agreement, and to the extent not otherwise agreed
to in writing by ALLETE and ADESA, and to the extent not chargeable to a trust
established in connection with a ALLETE Plan, ADESA shall be responsible,
through either direct payment or reimbursement to ALLETE in accordance with the
Master Separation Agreement and/or the Master Transitional Services Agreement,
for its allocable share of actual third party and/or vendor costs and expenses
incurred by ALLETE and additional costs and expenses, subject

7

--------------------------------------------------------------------------------



to the methodology reasonably agreed upon by ALLETE and ADESA, in the
administration of (a) the ALLETE Plans while ADESA participates in such ALLETE
Plans, and (b) the ADESA Plans, to the extent ALLETE procures, prepares,
implements and/or administers such ADESA Plans.

        6.2    Sharing of Participant Information.    In addition to the
responsibilities and obligations of ALLETE and ADESA specified the Master
Separation Agreement, ALLETE and ADESA shall share, or cause to be shared to the
extent permitted under applicable law, all participant information that is
necessary or appropriate for the efficient and accurate administration of each
of the ALLETE Plans and the ADESA Plans during the respective periods applicable
to such Plans as ADESA and ALLETE may mutually agree). ALLETE and ADESA and
their respective authorized agents shall, subject to applicable laws of
confidentiality and data protection, be given reasonable and timely access to,
and may make copies of, all information relating to the subjects of this
Agreement in the custody of the other party or its agents, to the extent
necessary or appropriate for such administration.

        6.3    Beneficiary Designation.    All beneficiary designations made by
ADESA Employees and ADESA Transferred Employees for the ALLETE Plans shall be
transferred to and be in full force and effect under the corresponding ADESA
Plans, in accordance with the terms of each such applicable ADESA Plan, until
such beneficiary designations are replaced or revoked by the ADESA Employees and
ADESA Transferred Employee who made the beneficiary designation.

        6.4    Requests for IRS and DOL Opinions.    ALLETE and ADESA shall make
such applications to regulatory agencies, including the IRS and DOL, as may be
necessary or appropriate. ADESA and ALLETE shall cooperate fully with one
another on any issue relating to the transactions contemplated by this Agreement
for which ALLETE and/or ADESA elects to seek a determination letter or private
letter ruling from the IRS or an advisory opinion from the DOL.

        6.5    Fiduciary Matters.    ALLETE and ADESA each acknowledge that
actions contemplated to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable law,
and that no party shall be deemed to be in violation of this Agreement if such
party fails to comply with any provisions hereof based upon such party's good
faith determination that to do so would violate such a fiduciary duty or
standard.

        6.6    Tax Cooperation.    In connection with the interpretation and
administration of this Agreement, ALLETE and ADESA shall take into account the
agreements and policies established pursuant to the Master Separation Agreement
and the parties' intent to qualify the Separation as a tax-free reorganization
under Code Sections 355 and 368(a)(1)(D).

ARTICLE VII

EMPLOYMENT-RELATED MATTERS

        7.1    Personnel Records.    Subject to applicable laws on
confidentiality and data protection, ALLETE shall deliver to ADESA prior to the
IPO date (or such other date as ALLETE and ADESA may actually agree), personnel
records of ADESA Transferred Employees to the extent such records relate to
ADESA Transferred Employees' active employment by, leave of absence from, or
termination of employment with ALLETE.

        7.2    Confidentiality and Proprietary Information.    No provision of
the Master Separation Agreement or any Ancillary Agreement shall be deemed to
release any individual for any violation of any ALLETE non-competition
guidelines or any agreement or policy pertaining to confidential or proprietary
information of any member of the ALLETE Group, or otherwise relieve any
individual of his or her obligations under such non-competition guideline,
agreement, or policy.

        7.3    Non-Termination of Employment; No Third-Party
Beneficiaries.    Except as specified in this Agreement, no provision of this
Agreement, the Master Separation Agreement, or any Ancillary

8

--------------------------------------------------------------------------------




Agreement shall be construed to create any right or accelerate entitlement to
any compensation or benefit whatsoever on the part of any ADESA Employee, ADESA
Transferred Employee or other former, present or future employee of ALLETE or
ADESA under any ALLETE Plan or ADESA Plan or otherwise. Without limiting the
generality of the foregoing: (a) except with respect to participation in ALLETE
Stock Plans and the ALLETE Employee Stock Purchase Plan, neither the IPO nor the
Spin-off, nor the termination of the Participating Company status of ADESA shall
cause any employee to be deemed to have incurred a termination of employment;
and (b) no transfer of employment between ALLETE and ADESA before the Spin-off
Date shall be deemed a termination of employment for any purpose hereunder.

        7.4    Employment Litigation.    ADESA shall have the sole
responsibility for all employment-related claims regarding ADESA Employees and
ADESA Transferred Employees that exist, or come into existence, on or after the
IPO Date relating to, arising out of, or resulting from their employment with
ADESA.

ARTICLE VIII

GENERAL PROVISIONS

        8.1    Effect if IPO and/or Spin-off Does Not Occur.    Subject to
Section 8.10, if the IPO and/or Spin-off does not occur, then all actions and
events that are, under this Agreement, to be taken or occur effective as of the
IPO date or the Spin-off Date, or otherwise in connection with the IPO or the
Spin-off, shall not be taken or occur except to the extent specifically agreed
by ADESA and ALLETE.

        8.2    Relationship of Parties.    Nothing in this Agreement shall be
deemed or construed by the parties or any third party as creating the
relationship of principal and agent, partnership or joint venture between the
parties, the understanding and agreement being that no provision contained
herein, and no act of the parties, shall be deemed to create any relationship
between the parties other than the relationship set forth herein.

        8.3    Affiliates.    Each of ALLETE and ADESA shall cause to be
performed and hereby guarantee the performance of any and all actions of each of
the respective Affiliates of ALLETE and ADESA which such actions are necessary
or appropriate to effectuate.

        8.4    Incorporation of Master Separation Agreement Provisions.    The
provisions of Article V (relating to Covenants and Other Matters) of the Master
Separation Agreement are hereby incorporated herein by reference, and unless
otherwise expressly specified herein, such provisions shall apply as if fully
set forth herein.

        8.5    Governing Law.    To the extent not preempted by applicable
federal law, including, without limitation, ERISA, the Code and applicable
securities laws, this Agreement shall be governed by, construed and interpreted
in accordance with the laws of the State of Delaware, irrespective of the choice
of law principles of the State of Delaware, as to all matters, including matters
of validity, construction, effect, performance and remedies.

        8.6    Assignment.    This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective legal representatives
and successors, and nothing in this Agreement, express or implied, is intended
to confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement. Neither party may assign this Agreement or
any rights or obligations hereunder, without the prior written consent of the
other party, and any such assignment shall be void; provided, however, either
party may assign this Agreement to a successor entity in conjunction with such
party's reincorporation. Notwithstanding the foregoing, each party (or its
successive assignees or transferees hereunder) may, without such consent, assign
or transfer this Agreement, to a Person that succeeds to all or substantially
all of its business or assets of such party as long as such Person agrees to
accept all of the terms set forth herein.

9

--------------------------------------------------------------------------------




        8.7    Severability.    If any term or other provision of this Agreement
is determined to be invalid, illegal or incapable of being enforced by any rule
of law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible and in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest possible extent.

        8.8    Interpretation.    The headings contained in this Agreement or
any Schedule hereto and in the table of contents to this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any capitalized term used in any Schedule but
not otherwise defined therein shall have the meaning assigned to such term in
this Agreement. When a reference is made in this Agreement to an Article,
Section or Schedule, such reference shall be to an Article of, Section of, or
Schedule to this Agreement unless otherwise indicated.

        8.9    Amendment.    The Board of Directors of ADESA and ALLETE may
mutually agree to amend the provisions of this Agreement at any time or times,
for any reason, either prospectively or retroactively, to such extent and in
such manner as the Boards mutually deem advisable. Each Board may delegate its
amendment power, in whole or in part, to one or more Persons or committees as it
deems advisable. The General Counsel of ALLETE and the General Counsel of ADESA
have full power and authority to mutually adopt an amendment to this Agreement
(subject to each of their authority to amend Plans). No change or amendment will
be made to this Agreement, except by an instrument in writing signed by
authorized individuals.

        8.10    Termination.    This Agreement may be terminated and the IPO
abandoned at any time prior to the IPO Date by and in the sole discretion of
ALLETE without the approval of ADESA. This Agreement may be terminated at any
time after the IPO Date and before the Spin-off Date by mutual consent of ALLETE
and ADESA. In the event of termination pursuant to this Section, no party shall
have any liability of any kind to the other party.

        8.11    Conflict.    In the event of any conflict between the provisions
of this Agreement and the Master Separation Agreement, any Ancillary Agreement,
or Plan, the provisions of this Agreement shall control.

        8.12    Counterparts.    This Agreement, including the Schedules hereto
and the other documents referred to herein, may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the parties have caused this Agreement to be
executed on its behalf by its officers thereunto duly authorized on the day and
year first above written.

    ALLETE, Inc.
 
 
By:
 
/s/  JAMES K. VIZANKO      

--------------------------------------------------------------------------------

        Name:   James K. Vizanko

--------------------------------------------------------------------------------

        Title:   Senior VP, CFO and Treasurer

--------------------------------------------------------------------------------


 
 
ADESA, Inc.
 
 
By:
 
/s/  CAMERON C. HITCHCOCK      

--------------------------------------------------------------------------------

        Name:   Cameron C. Hitchcock

--------------------------------------------------------------------------------

        Title:   Chief Financial Officer

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------





QuickLinks


EMPLOYEE AND DIRECTOR MATTERS AGREEMENT by and between ALLETE, Inc. and ADESA,
Inc. June 15, 2004
